Case: 17-12038   Date Filed: 08/26/2020   Page: 1 of 28



                                                                   [PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT


                            No. 17-12038


                D.C. Docket No. 4:16-cr-10032-JEM-2

UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                versus

ANDRES ALBETO DAVILA-MENDOZA,

                                                      Defendant - Appellant.


                            No. 17-12039


                D.C. Docket No. 4:16-cr-10032-JEM-3

UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                versus

OTMAR SING GONZALEZ,

                                                      Defendant - Appellant.
                Case: 17-12038       Date Filed: 08/26/2020       Page: 2 of 28




                                        No. 17-12742


                         D.C. Docket No. 4:16-cr-10032-JEM-1


UNITED STATES OF AMERICA,

                                                                         Plaintiff - Appellee,

                                            versus

JULIO BRAVO PINEDA,

                                                                      Defendant - Appellant.



                     Appeals from the United States District Court
                         for the Southern District of Florida



                                     (August 26, 2020)

Before JILL PRYOR, BRANCH, and BOGGS,∗ Circuit Judges.

BRANCH, Circuit Judge:

       In this case, three foreign nationals in a foreign vessel in the territorial

waters of a foreign nation were arrested by the United States Coast Guard with the

consent of the foreign country and prosecuted in the United States for drug-




∗
 Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                               2
              Case: 17-12038        Date Filed: 08/26/2020   Page: 3 of 28



trafficking crimes under the Maritime Drug Law Enforcement Act (MDLEA), 46

U.S.C. §§ 70501–70508. The defendants unsuccessfully moved to dismiss the

indictment, in relevant part, on the ground that the MDLEA was unconstitutional

as applied to them because Congress lacks the authority to criminalize acts

committed in the territorial waters of foreign nations. The defendants ultimately

pleaded guilty to the drug-trafficking crimes, but preserved their right to appeal the

denial of their motion to dismiss. This appeal followed and presents us with a

question of first impression—whether the MDLEA exceeds Congress’s authority

pursuant to the Constitution’s Foreign Commerce Clause or, alternatively, the

Necessary and Proper Clause, as applied to the drug-trafficking activities of these

defendants in the territorial waters of a consenting foreign country. After careful

consideration, and with the benefit of oral argument, we conclude that the

MDLEA, as applied to these defendants, exceeds Congress’s constitutional

authority, and we vacate their convictions.

                               I.      BACKGROUND

      The undisputed facts are as follows. On June 4, 2016, Andres Davila-

Mendoza, Otmar Gonzalez, Julio Pineda, and a minor were on board a stalled go-

fast vessel in the territorial waters of Jamaica. With the permission of the

Jamaican government, U.S. Coast Guard officials who had been patrolling the area

by air and sea boarded and searched the distressed vessel. They discovered that the


                                             3
              Case: 17-12038      Date Filed: 08/26/2020    Page: 4 of 28



vessel was loaded with 3,500 kilograms of baled marijuana. Pineda told the Coast

Guard officials that he was the captain, that he was Nicaraguan, that the vessel was

Costa Rican, and that they were traveling from Jamaica to Costa Rica. Another

crew member stated that the vessel was overloaded with marijuana and its engines

had stopped working. With the further permission of the Jamaican government,

the Coast Guard seized the boat occupants and the drugs, and the United States

prosecuted the three men.

      The three defendants were charged in an indictment with possessing and

conspiring to possess with intent to distribute more than 1,000 kilograms of

marijuana while on board a vessel, in violation of the MDLEA, 46 U.S.C.

§§ 70503(a)(1), 70503(b); 70506(b). That statute provides in relevant part that:

“While on board a covered vessel, an individual may not knowingly or

intentionally . . . manufacture or distribute, or possess with intent to manufacture or

distribute, a controlled substance.” 46 U.S.C. § 70503(a)(1). This prohibition

“applies even though the act is committed outside the territorial jurisdiction of the

United States.” Id. § 70503(b). For purposes of the MDLEA, a “covered vessel”

includes “a vessel subject to the jurisdiction of the United States.” Id. § 70503(e).

And the MDLEA specifically provides that a vessel in the territorial waters of a

foreign nation is subject to the jurisdiction of the United States “if the nation

consents to the enforcement of United States law by the United States.” Id.


                                           4
                Case: 17-12038        Date Filed: 08/26/2020       Page: 5 of 28



§ 70502(c)(1)(E).1 Notably, in enacting the MDLEA, Congress found “that . . .

trafficking in controlled substances aboard vessels is a serious international

problem, is universally condemned, and presents a specific threat to the security

and societal well-being of the United States.” Id. at § 70501.

       The defendants moved to dismiss the indictment on the grounds that the

application of the MDLEA to them exceeded Congress’s power under the Define

and Punish Clause, U.S. Const. art. I, § 8, cl. 10. They also objected to the district

court’s exercise of in personam jurisdiction over them as a violation of their

due-process rights. The government responded that the extraterritorial application

of the MDLEA to the defendants was authorized by the Foreign Commerce Clause,

id. art. I, § 8, cl. 3, and/or the Necessary and Proper Clause, id. art. I, § 8, cl. 18.

       The magistrate judge heard oral argument on the issue and recommended

that the defendants’ motion be denied, finding that Congress had lawfully

exercised its power under the Foreign Commerce Clause. The magistrate judge

also found that international law provided adequate notice to the defendants,

satisfying due process. The defendants filed objections, and the district court

affirmed and adopted the report and recommendation of the magistrate judge.




1
 The defendants’ boat was a “vessel subject to the jurisdiction of the United States,” by statutory
definition, because Jamaica consented to the United States Coast Guard’s enforcement of
American laws in its territorial waters. 46 U.S.C. § 70502(c)(1)(E).
                                                5
              Case: 17-12038     Date Filed: 08/26/2020    Page: 6 of 28



      The defendants pleaded guilty under a conditional plea agreement that

preserved their right to appeal the denial of their motion to dismiss the indictment.

The district court sentenced each defendant to 59 months of imprisonment to be

followed by removal proceedings and 5 years of non-reporting supervised release.

The defendants now appeal on that preserved basis, and we consider their appeals

together.

                        II.    STANDARD OF REVIEW

      “We review de novo the legal question of whether a statute is

constitutional.” United States v. Campbell, 743 F.3d 802, 805 (11th Cir. 2014)

(quoting United States v. Tinoco, 304 F.3d 1088, 1099 (11th Cir. 2002)).

                                III.   DISCUSSION

      The defendant-appellants in this consolidated appeal argue that the MDLEA,

as applied to them, exceeds Congress’s authority under Article I of the

Constitution. The government contends that the MDLEA, as applied to the

defendants, was a valid exercise of Congress’s power under the Foreign Commerce

Clause, or alternatively, under the Necessary and Proper Clause. We address

whether Congress has such authority under each Clause in turn.

                      A.      The Foreign Commerce Clause

      As an initial matter, the district court correctly recognized that, under our

Circuit precedent, the Constitution’s Define and Punish Clause does not authorize


                                          6
                Case: 17-12038        Date Filed: 08/26/2020        Page: 7 of 28



the MDLEA’s operation in foreign territorial waters. See United States v.

Bellaizac-Hurtado, 700 F.3d 1245, 1258 (11th Cir. 2012). That tripartite clause

grants Congress power to “define and punish Piracies and Felonies committed on

the high Seas, and Offenses against the Law of Nations.” U.S. Const. art. I, § 8,

cl. 10. Because the crimes here were not committed on the high seas,2 the Piracies

and Felonies Clauses do not apply. And we explained in Bellaizac-Hurtado that

the use of the term “the law of nations” in the Offenses Clause limits its application

to those offenses recognized by customary international law. 700 F.3d at 1249–53.

Because drug trafficking is not such an offense, id. at 1253–57, we held that the

MDLEA was unconstitutional under the Offenses Clause as applied to the

Bellaizac-Hurtado defendants, who had been charged with drug trafficking on

board a vessel in the territorial waters of Panama.

       But we generally presume statutes to be constitutional. United States v.

Morrison, 529 U.S. 598, 607 (2000). And our Court has suggested in passing,

albeit dicta, that there may exist a different Article I authorization for the

MDLEA’s operation as applied to conduct that occurs in the territorial waters of a


2
  The high seas lie beyond any nation’s territorial sea and are “international waters not subject to
the dominion of any single nation.” United States v. Louisiana, 394 U.S. 11, 23 (1969). And we
have frequently examined and upheld the constitutionality of the application of the MDLEA to
conduct that occurred on the high seas. See, e.g., United States v. Estupinan, 453 F.3d 1336,
1338–39 (11th Cir. 2006); United States v. Rendon, 354 F.3d 1320, 1322–23 (11th Cir. 2003);
Tinoco, 304 F.3d at 1092–95. But this case presents an altogether different question because the
conduct at issue here involves foreign nationals aboard a foreign vessel in the territorial waters of
a foreign nation, not the high seas.
                                                 7
               Case: 17-12038     Date Filed: 08/26/2020   Page: 8 of 28



foreign nation—the Foreign Commerce Clause. United States v. Baston, 818 F.3d

651, 667 (11th Cir. 2016) (“If the government had invoked the Foreign Commerce

Clause in Bellaizac-Hurtado, we might have reached a different result.”). The

government here has taken us up on that suggestion and argues that the MDLEA as

applied to the conduct of these defendants was a valid exercise of Congress’s

authority pursuant to the Foreign Commerce Clause. Accordingly, the question we

must answer is whether the Foreign Commerce Clause authorizes the MDLEA’s

operation as applied to these defendants.

        1. Legal Framework

        The Constitution provides that “Congress shall have Power . . . [t]o regulate

Commerce with foreign Nations, and among the several States, and with the Indian

Tribes.” U.S. Const. art. I, § 8, cl. 3. This tripartite clause is commonly known as

the Foreign Commerce Clause, the Interstate Commerce Clause, and the Indian

Commerce Clause, respectively. “The Commerce Clause emerged as the Framers’

response to the central problem giving rise to the Constitution itself: the absence of

any federal commerce power under the Articles of Confederation.” Gonzales v.

Raich, 545 U.S. 1, 16 (2005). The Supreme Court first defined the nature of

Congress’s commerce power in its 1824 decision in Gibbons v. Ogden, explaining

that:

        [c]ommerce, undoubtedly, is traffic, but it is something more: it is
        intercourse. It describes the commercial intercourse between nations,
                                            8
              Case: 17-12038     Date Filed: 08/26/2020    Page: 9 of 28



      and parts of nations, in all its branches, and is regulated by prescribing
      rules for carrying on that intercourse. . . . It is the power to regulate;
      that is, to prescribe the rule by which commerce is to be governed.
      This power, like all others vested in Congress, is complete in itself,
      may be exercised to its utmost extent, and acknowledges no
      limitations, other than are prescribed in the constitution.

22 U.S. 1, 189–90, 196 (1824). Over time, the understanding and meaning of

“regulate Commerce,” at least in the context of the Interstate Commerce Clause,

has expanded and three general categories of regulation have emerged as

permissible exercises of Congress’s commerce power. See Raich, 545 U.S. at 15–

17 (discussing historical evolution of commerce power). “First, Congress can

regulate the channels of interstate commerce. Second, Congress has authority to

regulate and protect the instrumentalities of interstate commerce, and persons or

things in interstate commerce. Third, Congress has the power to regulate activities

that substantially affect interstate commerce.” Id. at 16–17 (internal citations

omitted).

      With regard to the Foreign Commerce Clause, the Supreme Court has

described the Foreign Commerce Clause as granting Congress a broad,

“exclusive[,] and plenary” power to regulate commerce with foreign nations. See

Bd. of Trs. of Univ. of Ill. v. United States, 289 U.S. 48, 56 (1933). Yet,

jurisprudence addressing Congress’s positive Foreign Commerce Clause power is

sparse. Most of the Supreme Court’s Foreign Commerce Clause precedents

concern the foreign commerce power only in its negative, or dormant, sense.
                                          9
                 Case: 17-12038        Date Filed: 08/26/2020        Page: 10 of 28



Specifically, the dormant foreign commerce power operates to void acts of the

states upon foreign commerce because of the Constitution’s overriding concern for

national uniformity in foreign commerce—even in instances when Congress has

not affirmatively acted. See, e.g., Japan Line, Ltd. v. Cty. of L.A., 441 U.S. 434,

448 (1979) (striking down a state tax on imports); see also Bd. of Trs. of Univ. of

Ill., 289 U.S. at 57–58 (affirming a U.S. tariff over a state’s protest). But the

Supreme Court has never clearly articulated the bounds of the positive foreign

commerce power.

         And we have only one case in which we have addressed Congress’s positive

foreign commerce power, Baston. Specifically, the defendant in Baston was “an

international sex trafficker” who trafficked women “around the world, from

Florida to Australia to the United Arab Emirates.” 818 F.3d at 656. Although

Baston was a non-citizen, he was arrested at his mother’s home in the United

States and charged and convicted of violating 18 U.S.C. §§ 1596(a)(2) and 1591,

which prohibits sex trafficking by force, fraud, or coercion.3 Id. at 657–59.



3
    18 U.S.C. § 1591 provides:

         (a) Whoever knowingly--
             (1) in or affecting interstate or foreign commerce, or within the special
             maritime and territorial jurisdiction of the United States, recruits, entices,
             harbors, transports, provides, obtains, advertises, maintains, patronizes, or
             solicits by any means a person; or



                                                  10
                 Case: 17-12038        Date Filed: 08/26/2020        Page: 11 of 28



Notably, § 1596(a)(2) grants the United States “extra-territorial jurisdiction over”

sex trafficking by force, fraud, or coercion that occurs overseas by a person who is

“present in the United States.”4

         As relevant background, Congress enacted §§ 1591 and 1596, respectively,

as part of the Trafficking Victims Protection Act of 2000 and the Trafficking

Victims Protection Reauthorization Act of 2008 (together, the “TVPA”). Id. at

666, 668. “The TVPA is part of a comprehensive regulatory scheme,” id. at 668

(quotation omitted), designed to “combat trafficking in persons . . . to ensure just

and effective punishment of traffickers, and to protect their victims,” 22 U.S.C.



             (2) benefits, financially or by receiving anything of value, from
             participation in a venture which has engaged in an act described in violation
             of paragraph (1),

         knowing, or, except where the act constituting the violation of paragraph (1) is
         advertising, in reckless disregard of the fact, that means of force, threats of force,
         fraud, coercion described in subsection (e)(2), or any combination of such means
         will be used to cause the person to engage in a commercial sex act, or that the person
         has not attained the age of 18 years and will be caused to engage in a commercial
         sex act, shall be punished as provided in subsection (b).
4
    18 U.S.C. § 1596(a) provides:

         In addition to any domestic or extra-territorial jurisdiction otherwise provided by
         law, the courts of the United States have extra-territorial jurisdiction over any
         offense (or any attempt or conspiracy to commit an offense) under
         section . . . 1591 if—

             (1) an alleged offender is a national of the United States or an alien
             lawfully admitted for permanent residence (as those terms are defined in
             section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)); or

             (2) an alleged offender is present in the United States, irrespective of the
             nationality of the alleged offender.
                                                  11
              Case: 17-12038     Date Filed: 08/26/2020    Page: 12 of 28



§ 7101. In enacting the TVPA, Congress expressly found that “[t]rafficking in

persons is a modern form of slavery,” and “is the fastest growing source of profits

for organized criminal enterprises worldwide. Profits from the trafficking industry

contribute to the expansion of organized crime in the United States and

worldwide.” Id. § 7101(b)(1), (8). Further, Congress found that “[t]rafficking in

persons substantially affects interstate and foreign commerce” as such trafficking

“has an impact on the nationwide employment network and labor market.” Id.

§ 7101(b)(12).

      On appeal, Baston argued that he could not be ordered to pay restitution for

his extraterritorial conduct, and that any holding to the contrary would exceed

Congress’s authority under Article I of the Constitution. 818 F.3d at 666. Thus,

this Court examined whether § 1596(a)(2), which confers extraterritorial

jurisdiction over sex trafficking, was a constitutional exercise of Congress’s

authority under the Foreign Commerce Clause. Id. at 666–69. In addressing this

question, we first noted that “nothing in the Foreign Commerce Clause” or in

Article I itself “limits Congress’s power to enact extraterritorial laws.” Id. at 667.

We then noted that the dormant Foreign Commerce Clause cases provided little

insight into the bounds of Congress’s positive foreign commerce power other than

the suggestion in dicta that the foreign commerce power “may be broader” than the

interstate commerce power (the bounds of which have been more thoroughly


                                          12
             Case: 17-12038     Date Filed: 08/26/2020   Page: 13 of 28



explored). Id. at 668 (quoting Atl. Cleaners & Dyers, Inc. v. United States, 286

U.S. 427, 434 (1932)). Nevertheless, we declined to “demarcate the outer bounds

of the Foreign Commerce Clause” and instead “assum[ed], for the sake of

argument, that the Foreign Commerce Clause has the same scope as the Interstate

Commerce Clause.” Id.

      In other words, Congress’s power under the Foreign Commerce
      Clause includes at least the power to regulate the “channels” of
      commerce between the United States and other countries, the
      “instrumentalities” of commerce between the United States and other
      countries, and activities that have a “substantial effect” on commerce
      between the United States and other countries.

Id.

      We then concluded that § 1596(a)(2) was a valid exercise of Congress’s

foreign commerce power “at least as a regulation of activities that have a

‘substantial effect’ on foreign commerce.” 818 F.3d at 668. Citing the

congressional findings, we explained that “Congress had a ‘rational basis’ to

conclude that [sex trafficking by force, fraud, or coercion]—even when it occurs

exclusively overseas—is ‘part of an economic “class of activities” that have a

substantial effect on . . . commerce’ between the United States and other

countries.” Id. at 668–69.

      With Baston as our guide in the case at hand, we too, assume, without

deciding, that the Foreign Commerce Clause has the same scope as the Interstate

Commerce Clause. Under this assumption, the parties agree that, given the unique
                                         13
              Case: 17-12038     Date Filed: 08/26/2020    Page: 14 of 28



facts of this case, if the application of the MDLEA to the defendants’ conduct is to

pass muster, it will be under the third category of regulated commerce: those

activities that have a “substantial effect” on commerce between the United States

and foreign nations.

      The substantial-effects inquiry is most commonly conducted in the Interstate

Commerce Clause context. For instance, in United States v. Lopez, 514 U.S. 549

(1995), the Supreme Court was tasked with determining whether the Gun-Free

School Zones Act of 1990, which made it a federal offense “for any individual

knowingly to possess a firearm at a place that the individual knows, or has

reasonable cause to believe, is a school zone[,]” was a valid exercise of Congress’s

authority under the Interstate Commerce Clause. Id. at 551 (citing the Gun-Free

School Zones Act of 1990, Pub. L. 101-647, § 1702 (1990), codified at 18 U.S.C.

§ 922(q) (1990)). Emphasizing that Congress’s constitutionally enumerated

powers have “judicially enforceable outer limits,” the Court set out to define more

clearly the limit on Congress’s authority to regulate interstate commerce. Id. at

566. The Court acknowledged that, if the statute “[was] to be sustained, it must be

under the third category as a regulation of an activity that substantially affects

interstate commerce.” Id. at 559. The Court then explained “[w]here economic

activity substantially affects interstate commerce, legislation regulating that

activity will be sustained.” Id. at 560. But the Gun Free School Zones Act was “a


                                          14
              Case: 17-12038     Date Filed: 08/26/2020    Page: 15 of 28



criminal statute that by its terms ha[d] nothing to do with ‘commerce’ or any sort

of economic enterprise[.]” Id. at 561. The Court also noted that the statute

“contain[ed] no jurisdictional element which would ensure, through case-by-case

inquiry, that the firearm possession in question affect[ed] interstate commerce.”

Id. The Court further explained that although Congress is not required to make

findings as to the burdens an activity has on interstate commerce and “[w]hether

particular operations affect interstate commerce sufficiently to come under the

constitutional power of Congress to regulate them is ultimately a judicial rather

than a legislative question,” it nevertheless would consider any legislative and

congressional findings regarding the effect of the activity on interstate commerce

as part of its independent inquiry into the constitutionality of the statute under the

Commerce Clause. Id. at 557 n.2, 562–63 (quoting Heart of Atlanta Motel, Inc. v.

United States, 379 U.S. 241, 273 (1964) (Black, J., concurring)). However, there

were no such findings present in Lopez as “[n]either the statute nor its legislative

history contain[ed] express congressional findings regarding the effects upon

interstate commerce of gun possession in a school zone.” Id. at 562 (first alteration

in original) (quotations omitted). Finally, although the government made

attenuated arguments about the substantial effects of gun possession in a local

school zone on interstate commerce (i.e., that possession of a firearm in a school

zone might lead to violent crime and violent crime affects the economy by driving


                                          15
              Case: 17-12038     Date Filed: 08/26/2020    Page: 16 of 28



up insurance costs and by deterring individuals from traveling to “unsafe areas”)

the Court rejected those arguments, concluding that such arguments would,

logically extended, allow Congress to regulate almost every private activity. Id. at

563–64. Consequently, because the text and structure of the Constitution do not

allow Congress a “general police power of the sort retained by the States,” id. at

567, the Court struck down the Act as unconstitutional.

      Five years later, in United States v. Morrison, 529 U.S. 598 (2000), the

Supreme Court was again confronted with the question of whether a particular

statute regulating a non-economic activity was a valid exercise of Congress’s

power under the Interstate Commerce Clause. The statute in question in Morrison

created a civil right of action against perpetrators of gender-motivated crimes of

violence. Id. at 601 (citing the Violence Against Women Act of 1994, Pub. L.

103-322, § 40302 (1994), originally codified at 42 U.S.C. § 13981 (1994), now

codified at 34 U.S.C. § 12361). The government sought to sustain the statute “as a

regulation of activity that substantially affects interstate commerce.” Id. at 609.

The Court noted that, similar to the statute at issue in Lopez, the statute in question

did not seek to regulate an economic activity and “contain[ed] no jurisdictional

element establishing that the federal cause of action is in pursuance of Congress’[s]

power to regulate interstate commerce.” Id. at 613. But, unlike in Lopez, in




                                          16
              Case: 17-12038     Date Filed: 08/26/2020    Page: 17 of 28



Morrison Congress made express findings that gender-motivated violence affects

interstate commerce

      “by deterring potential victims from traveling interstate, from
      engaging in employment in interstate business, and from transacting
      with business, and in places involved in interstate commerce; . . . by
      diminishing national productivity, increasing medical and other costs,
      and decreasing the supply of and the demand for interstate products.”

Id. at 614–15 (quoting H.R. Conf. Rep. No. 103–711, at 385, U.S. Code Cong. &

Admin. News 1994, pp. 1803, 1853). However, the Court reiterated that “the

existence of congressional findings is not sufficient, by itself, to sustain the

constitutionality of Commerce Clause legislation,” and Congress’s findings as to

the Morrison statute suffered from the same flaw as the arguments proffered by the

government in Lopez. Id. at 614–15. Specifically, the reasoning of Congress

followed “the but-for causal chain from the initial occurrence of violent crime . . .

to every attenuated effect upon interstate commerce[,]” which “[i]f accepted . . .

would allow Congress to regulate any crime as long as the nationwide, aggregated

impact of that crime has substantial effects on employment, production, transit, or

consumption.” Id. at 615. And, again the Court cautioned that such reasoning

would allow the vast regulation of crime, family law, and other areas traditionally

reserved to the states. Id. at 615–16. Accordingly, the Court concluded that

Congress may not “regulate noneconomic, violent criminal conduct based solely

on that conduct’s aggregate effect on interstate commerce.” Id. at 617.


                                           17
              Case: 17-12038     Date Filed: 08/26/2020   Page: 18 of 28



      The Supreme Court applied the substantial-effects test yet again five years

later in Raich to determine whether the federal Controlled Substances Act (“CSA”)

was a valid exercise of the interstate commerce clause power as applied to prohibit

the purely intrastate growth and use of marijuana for medical purposes in

California. 545 U.S. at 15. The Court explained that although the respondents in

Raich were cultivating the marijuana for local consumption, it was “a fungible

commodity for which there is an established, albeit illegal, interstate market.” Id.

at 18. And “a primary purpose of the CSA is to control the supply and demand of

controlled substances in both lawful and unlawful drug markets.” Id. at 19. Thus,

“[g]iven the enforcement difficulties that attend distinguishing between marijuana

cultivated locally and marijuana grown elsewhere, and concerns about diversion

[of the locally grown marijuana] into illicit channels,” the Court concluded that

Congress had a rational basis for believing that purely intrastate marijuana

production would, in the aggregate, have a substantial effect on interstate

commerce. Id. at 22 (internal citation omitted). Accordingly, the Court upheld the

constitutionality of the CSA, as applied to the Raich respondents, noting that “case

law firmly establishes Congress’[s] power to regulate purely local activities that

are part of an economic ‘class of activities’ that have a substantial effect on

interstate commerce,” and “the de minimis character of individual instances” of

regulated conduct did not matter. Id. at 17, 22 (quoting Lopez, 514 U.S. at 558).


                                          18
             Case: 17-12038     Date Filed: 08/26/2020    Page: 19 of 28



      Notably, in reaching this conclusion, the Court rejected the respondents’

argument that the CSA could not “be constitutionally applied to their activities

because Congress did not make a specific finding that the purely local production

of marijuana for medicinal purposes “would substantially affect the larger

interstate marijuana market.” Id. at 21. The Court reiterated that “while we will

consider congressional findings in our analysis when they are available, the

absence of particularized findings does not call into question Congress’[s]

authority to legislate.” Id. Finally, the Court emphasized that a reviewing court’s

task under the substantial-effects inquiry is “a modest one. We need not determine

whether respondents’ activities, taken in the aggregate, substantially affect

interstate commerce in fact, but only whether a ‘rational basis’ exists for so

concluding.” Id. at 22.

      2. Application of this framework to the facts of this case

      With this framework in mind, we turn to the question of whether the

MDLEA as applied to the defendants’ conduct in this case is a valid exercise of

Congress’s authority under the Foreign Commerce Clause to regulate those

activities that have a “substantial effect” on the commerce of the United States

“with foreign nations.” U.S. Const. art. I, § 8, cl. 3. The government maintains the

Baston/Raich framework requires us to conclude that the application of the




                                          19
              Case: 17-12038     Date Filed: 08/26/2020    Page: 20 of 28



MDLEA to the wholly foreign conduct in this case was a valid exercise of

Congress’s authority. Baston, however, is factually distinguishable.

      First, Baston involved statutory provisions enacted as part of the TVPA, “a

comprehensive regulatory scheme” that included specific congressional findings

“that trafficking of persons has an aggregate economic impact on interstate and

foreign commerce.” Baston, 818 F.3d at 668–69 (quoting United States v. Evans,

476 F.3d 1176, 1179 (11th Cir. 2007)). Importantly, in applying the

substantial-effects test to the extraterritorial conduct at issue in Baston, we relied

on those congressional findings to determine that “Congress had a ‘rational basis’

to conclude that such conduct—even when it occurs exclusively overseas—is ‘part

of an economic “class of activities” that have a substantial effect on . . . commerce’

between the United States and other countries.” Id. at 668 (citing Raich, 545 U.S.

at 17). Indeed, Congress’s findings were the only support we cited for this

conclusion. See id.

      Although the government argues that, similar to the TVPA, the MDLEA is a

comprehensive regulatory scheme designed to combat a global problem (in this

case, drug trafficking), the MDLEA does not contain any congressional findings

regarding international drug trafficking’s effect on United States commerce “with

foreign nations.” See 46 U.S.C. § 70501. The law mentions only that “trafficking

in controlled substances aboard vessels is a serious international problem” and that


                                           20
              Case: 17-12038     Date Filed: 08/26/2020   Page: 21 of 28



it “presents a specific threat to the security and societal well-being of the United

States[.]” 46 U.S.C. § 70501. It does not include any findings on the existence or

extent of an economic impact, aggregate or otherwise, of the international drug

trade on United States commerce with foreign nations. See id. Admittedly, such

congressional findings are not required nor sufficient to establish substantial effect.

Morrison, 529 U.S. at 614. Nevertheless, “to the extent that congressional findings

would enable us to evaluate the legislative judgment that the [wholly foreign drug

trafficking] in question substantially affected [the United States’s commerce with

foreign nations] . . . they are lacking here.” See Lopez, 514 U.S. at 563.

      Second, the statutes at issue in Baston, 18 U.S.C. §§ 1591(a) and 1596(a)(2)

required both an effect on foreign commerce as an element of the offense and a

physical connection to the United States. Specifically, § 1591(a) makes it a crime

to, “in or affecting interstate or foreign commerce,” recruit a person knowing that

force, fraud, or coercion “will be used to cause the person to engage in a

commercial sex act.” 18 U.S.C. § 1591(a) (emphasis added). The MDLEA does

not contain a similar “in or affecting interstate or foreign commerce” element. See

46 U.S.C. §§ 70502(c), 70503.

      Additionally, and more importantly, although not a focal point of the

analysis in Baston (but certainly a critical factual distinction when compared to the

case at hand), under § 1596(a) the United States has jurisdiction over the


                                          21
                Case: 17-12038        Date Filed: 08/26/2020        Page: 22 of 28



extraterritorial sex-trafficking conduct only if the defendant is “a national of the

United States,” “an alien lawfully admitted for permanent residence,” or otherwise

“present in the United States, irrespective of the nationality of the alleged

offender.” See 18 U.S.C. § 1596(a). Thus, § 1596 provides a jurisdictional hook

that precludes purely foreign activity with no nexus to the United States from being

criminalized. 5 In contrast, the MDLEA does not contain a similar jurisdictional

hook or nexus to tie wholly foreign extraterritorial conduct to the United States.6

See 46 U.S.C. §§ 70502(c), 70503. In any event, no such jurisdictional hooks are

present in this case.




5
  This distinction means that had the situation in Baston in fact been analogous to the facts of this
case—if, for example, the defendant had been an Australian who had trafficked women between
Australia and New Zealand, and was never present in the United States—the statutes at issue in
Baston, 18 U.S.C. §§ 1591 and 1596, would not have permitted the defendant’s prosecution in
the United States.
6
  Our discussion of nexus in the context of the Foreign Commerce Clause does not in any way
undercut our holdings that no nexus is necessary where the MDLEA is an exercise of Congress’s
express authority to define and punish conduct occurring on the high seas pursuant to the
Felonies Clause. See United States v. Campbell, 743 F.3d 802, 810 (11th Cir. 2014) (“‘[W]e
have always upheld extraterritorial convictions [for conduct occurring on the high seas] under
our drug trafficking laws as an exercise of power under the Felonies Clause.’ . . . We also have
recognized that the conduct proscribed by the [MDLEA] need not have a nexus to the United
States because universal and protective principles support its extraterritorial reach” (first
alteration in original) (quoting Bellaizac-Hurtado, 700 F.3d at 1257)). Specifically, under the
protective principle of international law, Congress “may assert extraterritorial jurisdiction over
vessels in the high seas that are engaged in conduct that has a potentially adverse effect and is
generally recognized as a crime by nations that have reasonably developed legal systems.”
Tinoco, 304 F.3d at 1108 (quotations omitted). Thus, we have frequently rejected a nexus
requirement and upheld the constitutionality of the application of the MDLEA to conduct that
occurred on the high seas as a valid exercise of Congress’s authority under the Felonies Clause.
See, e.g., Estupinan, 453 F.3d at 1338–39; Rendon, 354 F.3d at 1325.
                                                 22
             Case: 17-12038      Date Filed: 08/26/2020   Page: 23 of 28



      Furthermore, the facts in Baston demonstrated that the defendant’s activities

were so thoroughly intertwined with the United States’s commerce with foreign

nations that the issue was not a close call. Baston “resided in Florida, where he

rented property, started businesses, and opened bank accounts,” and “portrayed

himself as a United States citizen.” Baston, 818 F.3d at 669. He also “used a

Florida driver’s license and a United States passport to facilitate his criminal

activities.” Id. at 670. He trafficked a victim “in both the United States and

Australia, and when he trafficked her in Australia, he wired the proceeds back to

Miami.” Id. The court described Baston’s contacts with the United States as

“legion,” concluding that he “used this country as a home base and took advantage

of its laws; he cannot now complain about being subjected to those laws.” Id. at

669–70. While these facts were discussed in relation to Baston’s due-process

claim, they nevertheless make clear that Baston could have made no credible

argument that his conduct had no effect on United States commerce with foreign

nations. In the case at hand, however, the government did not allege that the

contraband, the boat, or the defendants had any connection, even a peripheral one,

with the United States, when they were seized in the territorial waters of Jamaica.

Accordingly, Baston is factually distinguishable and is not dispositive of the

question of whether the MDLEA as applied to the defendants in this case was a

valid exercise of Congress’s foreign-commerce power.


                                          23
             Case: 17-12038     Date Filed: 08/26/2020    Page: 24 of 28



      Turning to Raich, the government argues that Raich reaffirmed that wholly

intrastate economic activities could have a substantial effect on interstate

commerce and could be regulated by Congress via the Interstate Commerce

Clause. Therefore, according to the government, if we logically extend Raich to

this case, the MDLEA’s application to the defendants’ extraterritorial conduct is a

permissible exercise of Congress’s authority under the Foreign Commerce Clause

because Congress could rationally conclude that foreign drug trafficking could

have a substantial effect on the international drug trade, which has an aggregate

economic impact on foreign commerce. However, while Raich may serve as a

backdrop for our analysis, Raich involved Congress’s power to regulate commerce

“among the states,” which undoubtedly presents a different question than

Congress’s power to regulate commerce “with foreign nations,” and, therefore,

does not necessarily control our analysis. In other words, the Interstate Commerce

Clause jurisprudence must be carefully adapted to fit the “commerce with foreign

nations” context.

      To be clear, Supreme Court jurisprudence confirms that Congress’s power

under the Commerce Clause, be it the Interstate, Foreign, or Indian Commerce

Clause, “is subject to outer limits.” See Lopez, 514 U.S. at 556–57; see also Nat’l

Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 557 (2012) (Congress does not

have “a general license to regulate an individual from cradle to grave,” even if


                                          24
             Case: 17-12038     Date Filed: 08/26/2020    Page: 25 of 28



“[e]veryone will likely participate in the markets for food, clothing, transportation,

shelter, or energy”); Baston, 818 F.3d at 668 (noting that the Foreign Commerce

Clause has “outer bounds” but declining to demarcate those bounds). Thus, the

question in this case, which again presents an as applied challenge, is whether there

is a rational basis for concluding that the drug-trafficking conduct here in the

territorial waters of a foreign nation, by foreign nationals using a foreign-registered

vessel, of drugs not bound for the United States, substantially affects United States

commerce with foreign nations. The record contains no evidence to support this

conclusion. And the government’s attenuated argument that wholly foreign drug

trafficking impacts the international drug trade, which could impact United States

commerce with foreign nations, requires a chain of inferences like that rejected by

the Lopez court. Lopez, 514 U.S. at 564. As the Lopez court noted, “if we were to

accept the [g]overnment’s arguments, we are hard pressed to posit any activity by

an individual that Congress is without power to regulate.” Id.

      Indeed, under the government’s reasoning, nothing would prevent Congress

from globally policing wholly foreign drug trafficking commerce, potentially

intruding on the sovereignty of other Nations, and bringing foreign nationals into

the United States for prosecution based solely on extra-territorial conduct when the

United States was neither a party to, nor a target of, the commerce. See United

States v. Al-Maliki, 787 F.3d 784, 792–93 (6th Cir. 2015) (cautioning that “an


                                          25
               Case: 17-12038   Date Filed: 08/26/2020    Page: 26 of 28



unbounded reading of the Foreign Commerce Clause allows the federal

government to intrude on the sovereignty of other nations—just as a broad reading

of the Interstate Commerce Clause allows it to intrude on the sovereignty of the

States”). Moreover, the Constitution withholds “from Congress a plenary police

power that would authorize” such regulation. Lopez, 514 U.S. at 566. Rather, the

Constitution grants Congress the authority to regulate commerce “with foreign

nations” not “among and within foreign nations.” cf. Al-Maliki, 787 F.3d at 792

(noting that “the textualist reading” of the Foreign Commerce Clause “require[s]”

“commerce ‘with’ a foreign Nation”).

      Accordingly, for the reasons set forth above, as applied to these defendants,

the MDLEA is unconstitutional and exceeded Congress’s authority under the

Foreign Commerce Clause.

                     B. NECESSARY AND PROPER CLAUSE

      The government also argues that the MDLEA’s application to this case is a

valid exercise of Congress’s authority pursuant to Article I’s Necessary and Proper

Clause to enforce the 1989 Convention Against Illicit Traffic Treaty and the 1997

Jamaica Bilateral Agreement between the United States and Jamaica. We are

unpersuaded.

      Article II of the Constitution gives the President the “Power, by and with the

Advice and Consent of the Senate, to make Treaties . . . .” U.S. Const. art. II, § 2,


                                          26
              Case: 17-12038     Date Filed: 08/26/2020     Page: 27 of 28



cl. 2. “In determining whether Congress has the authority to enact legislation

implementing such a treaty, we look to the Necessary and Proper Clause.” United

States v. Belfast, 611 F.3d 783, 804 (11th Cir. 2010). That clause provides that

“Congress shall have Power . . . [t]o make all Laws which shall be necessary and

proper for carrying into Execution the foregoing Powers, and all other Powers

vested by this Constitution in the Government of the United States, or in any

Department or Officer thereof.” U.S. Const. art. I, § 8, cl. 18. “Collectively, these

clauses empower Congress to enact any law that is necessary and proper to

effectuate a treaty made pursuant to Article II.” Belfast, 611 F.3d at 804 (emphasis

added).

      But the MDLEA was enacted long before the Convention against Illicit

Traffic Treaty or the Jamaica Bilateral Agreement; therefore, it was not enacted

pursuant to the Necessary and Proper Clause to effectuate those international

agreements. See id. And the government has not provided us with any case in

which legislation has been upheld as necessary and proper for carrying into

execution a treaty which did not yet exist at the time the legislation was enacted.

Cf. United States v. Lara, 541 U.S. 193, 201 (2004) (“The treaty power does not

literally authorize Congress to act legislatively, for it is an Article II power

authorizing the President, not Congress, ‘to make Treaties.’” (quoting U.S. Const.

art. II, § 2, cl. 2)). Moreover, “nothing in the legislative history of MDLEA


                                           27
             Case: 17-12038     Date Filed: 08/26/2020    Page: 28 of 28



mentions a treaty or intimates that the legislation is in compliance with treaty

obligations.” United States v. Cardales-Luna, 632 F.3d 731, 749 (1st Cir. 2011)

(Torruella, J., dissenting). Similarly, “[n]o court decision dealing with [the]

MDLEA refers to any treaty obligation as the source of Congress’s Article I

authority.” Id. Accordingly, we do not find that, as applied to these defendants,

the MDLEA was a valid exercise of Congress’s authority under the Necessary and

Proper Clause to effectuate the subsequently enacted Illicit Traffic Treaty or the

Jamaica Bilateral Agreement.

                                IV. CONCLUSION

      Because as applied to these defendants, the MDLEA exceeded Congress’s

authority under Article I, we must VACATE their convictions.




                                          28